UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7824


OTIS MACK,

                  Petitioner - Appellant,

             v.

GENE M. JOHNSON,      Director   of   the   Virginia   Department   of
Corrections,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:08-cv-00069-JBF-TEM)


Submitted:    January 29, 2009                  Decided:    March 3, 2009


Before NIEMEYER, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Otis Mack, Appellant Pro Se. Susan Mozley Harris,               Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Otis Mack seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2254 (2006) petition.                                    The

district court referred this case to a magistrate judge pursuant

to    28    U.S.C.    § 636(b)(1)(B)           (2006).          The    magistrate      judge

recommended that relief be denied and advised Mack that failure

to file timely objections to this recommendation could waive

appellate        review    of     a    district       court    order      based    upon    the

recommendation.           Despite this warning, Mack failed to object to

the magistrate judge’s recommendation.

              The    timely           filing     of    specific       objections      to     a

magistrate        judge’s       recommendation          is     necessary     to     preserve

appellate review of the substance of that recommendation when

the     parties      have       been       warned       of     the     consequences         of

noncompliance.            Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                                  Mack

has waived appellate review by failing to timely file specific

objections after receiving proper notice.                           Accordingly, we deny

a certificate of appealability and dismiss the appeal.

              We dispense with oral argument because the facts and

legal      contentions      are       adequately      presented       in   the     materials

before     the    court     and       argument     would      not   aid    the    decisional

process.

                                                                                   DISMISSED

                                               2